DETAILED ACTION
Claims 1-4, 6-14, and 16-20 are allowed in this Office Action (Re-numbered 1-18).
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael J. Pennington (Reg. no 59064) on 05/05/2022.
The application has been amended as follows:
Claims 1-3, 7, 11-14, 16-20 are amended.
AMENDMENTS TO THE CLAIM
(Currently amended) A method for handling block chain operation in a block chain system [[(100)]], comprising: 
parallelly combining, by the block chain system [[(100)]], a pre-computed state of a succeeding block at a height more than a current block with transactions in the current block to obtain a state to be stored in the succeeding block at next height more than a block associated with the pre-computed state along with executing a consensus mechanism to finalize the transactions to include in an immediate next block at a height one more than the current block is parallelized by computing a state required for validation of at least one succeeding block in parallel to mining of the current block; and 
handling, by the block chain system [[(100)]], the block chain operation in response to parallelly combining the pre-computed state of the succeeding block at a height more than the current block with transactions in the current block to obtain the state to be stored in the succeeding block at next height more than the block associated with the pre-computed state along with executing a consensus mechanism to finalize transactions to include in the immediate next block at the height one more than the current block.  
(Original) The method as claimed in claim 1, wherein parallelly combining, by the block chain system [[(100)]], the pre-computed state of the succeeding block at a height more than the current block with transactions in the current block to obtain the state to be stored in the succeeding block at next height more than the block associated with the pre-computed state along with executing the consensus mechanism to finalize transactions to include in the immediate next block at the height one more than the current block comprises: 
acquiring the current block; 
determining that the state of the current block is similar to a state of at least one locally pre- computed next block at the same height as the current block; 
terminating a validation phase of the current block based on the determination; and 
activating a block creation phase of the next succeeding block to create a new block after terminating the validation phase of the current block.  
(Original) The method as claimed in claim 2, wherein activating, by the block chain system [[(100)]], the block creation phase of the next succeeding block to create the new block comprises: 
committing a current state of the current block; 
selecting an ordered set of transactions for the immediate next block and conducting a preliminary check for the ordered set of the transactions; 
creating the new block based on the preliminary check and one pre-computed state, and parallelly obtaining the state of a succeeding block at height greater than the current block by executing the transaction order of the current block.
(Original) The method as claimed in claim 1, wherein the block chain system [[(100)]] performs a preliminary check and an execution check, wherein the preliminary check is performed while including a transaction in the current block where a node checks that the transaction is formed and is eligible to appear in the block chain system [[(100)]], wherein the preliminary check checks that the transaction is correctly signed by a creator and determine if the transaction has already included earlier in the block chain system [[(100)]], wherein the execution check checks whether a state update mentioned by a block creator is indeed a correct state.
(Currently amended) A block chain system [[(100)]] for handling block chain operation, comprising: a memory [[(130)]]; 
a processor [[(110)]] coupled with the memory [[(130)]]; and 
a block chain engine [[(140)]], coupled with the processor [[(110)]], configured to: 
parallelly combine a pre-computed state of the succeeding block at a height more than the current block with transactions in the current block to obtain the state to be stored in the succeeding block at next height more than a block associated with the pre-computed state along with executing a consensus mechanism to finalize transactions to include in the immediate next block at the height one more than the current block is parallelized by computing a state required for validation of at least one next block in parallel to mining of a current block; and 
handle the block chain operation in response to parallelly combining the pre-computed state of the succeeding block at a height more than the current block with transactions in the current block to obtain the state to be stored in the succeeding block at next height more than the block associated with the pre-computed state along with executing the consensus mechanism to finalize transactions to include in the immediate next block at the height one more than the current block.  
(Original) The block chain system [[(100)]] as claimed in claim 11, wherein parallelly combine the pre-computed state of the succeeding block at a height more than the current block with transactions in the current block to obtain the state to be stored in the succeeding block at next height more than the block associated with the pre-computed state along with executing the consensus mechanism to 16/912,3895finalize transactions to include in the immediate next block at the height one more than the current block comprises: acquire the current block; determine that the state of the current block is similar to a state of at least one locally pre- computed next block; terminate a validation phase of the current block based on the determination; and activating a block creation phase of the next succeeding block to create a new block after terminating the validation phase of the current block.  
(Original) The block chain system [[(100)]] as claimed in claim 12, wherein activate the block creation phase to create the next succeeding block to create the new block comprises: 
commit a current state of the current block; 
select an ordered set of transactions for the immediate next block and conduct a preliminary check for the ordered set of the transaction; 
create the new block based on the preliminary check and one pre-computed state of the next block and parallel obtain the state of the succeeding block at height greater than the current block by executing the transaction order of the current block.  
(Original) The block chain system [[(100)]] as claimed in claim 11, wherein parallelly combine the pre-computed state of the succeeding block at a height more than the current block with transactions in the current block to obtain the state to be stored in the succeeding block at next height more than the block associated with the pre-computed state along with executing the consensus mechanism to finalize transactions to include in the immediate next block at the height one more than the current block comprises: 
obtain a valid a proof-of-work (POW) nonce for the current block; 
obtain a next state of at least one succeeding block by executing a transaction order of the current block based on detected POW nonce for the current block; 
conduct a preliminary check for the transaction order of the immediate next block based on rules of blockchain; and 
16/912,3896create the immediate new block based on the preliminary check and a pre-computed state of the new block and the selected transaction order.
(Original) The block chain system [[(100)]] as claimed in claim 11, wherein the combining the pre- computed state of the succeeding block at a height more than the current block with transactions in the current block to obtain the state to be stored in the succeeding block at next height more than the block associated with the pre-computed state along with executing the consensus mechanism to finalize transactions to include in the immediate next block at the height one more than the current block is parallelized by utilizing post-validation time of a current block to compute a state required for validation of at least one next block.  
(Original) The block chain system [[(100)]] as claimed in claim 11, wherein the block chain system [[(100)]] performs a preliminary check and an execution check, wherein the preliminary check is performed while including a transaction in the current block where a node must check that the transaction is well-formed and is eligible to appear in the block chain system [[(100)]], wherein the preliminary check checks that the transaction is correctly signed by a creator and determine if the transaction has already been included earlier in the current block, wherein the execution check checks whether a state update mentioned by the block creator is indeed a correct state.  
(Original) The block chain system [[(100)]] as claimed in claim 11, wherein the combine the pre- computed state of the succeeding block at a height more than the current block with transactions in the current block to obtain the state to be stored in the succeeding block at next height more than the block associated with the pre-computed state along with executing the consensus mechanism to finalize transactions to include in the immediate next block at the height one more than the current block comprises:
parallelly execute transaction contained in a current block to save on creation time of at least one next block; 
16/912,3897compute a state required for validation of the at least one next block during a post-validation time of the first block; and 
parallelly combine the pre-computed state of the succeeding block at a height more than the current block with transactions in the current block to obtain the state to be stored in the succeeding block at next height more than the block associated with the pre-computed state along with executing the consensus mechanism to finalize transactions to include in the immediate next block at the height one more than the current block based on the computation.  
(Original) The block chain system [[(100)]] as claimed in claim 11, wherein combining the pre- computed state of the succeeding block at a height more than the current block with transactions in the current block to obtain the state to be stored in the succeeding block at next height more than the block associated with the pre-computed state along with executing the consensus mechanism to finalize transactions to include in the immediate next block at the height one more than the current block is parallelized by using a token associated with payment transactions including fee transactions and refund transactions and a token associated with a contract transaction on the immediate next block, wherein the token associated with the payment transactions and the token associated with the contract transactions are different.  
(Original) The block chain system [[(100)]] as claimed in claim 11, wherein the height of the succeeding block refers to a number of blocks after a genesis block including the succeeding block in consideration.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The
Examiner has considered applicant’s remarks/arguments (page 9) dated April 14th  2022, regarding the features of claims 1 and 11, the claims feature “parallelly combine a pre-computed state of the succeeding block at a height more than the current block with transactions in the current block to obtain the state to be stored in the succeeding block at next height more than a block associated with the pre-computed state along with executing a consensus mechanism to finalize transactions to include in the immediate next block at the height one more than the current block is parallelized by computing a state required for validation of at least one next block in parallel to mining of a current block; and handle the block chain operation in response to parallelly combining the pre-computed state of the succeeding block at a height more than the current block with transactions in the current block to obtain the state to be stored in the succeeding block at next height more than the block associated with the pre-computed state along with executing the consensus mechanism to finalize transactions to include in the immediate next block at the height one more than the current block” , and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record.
	The prior art Agrawal et al. (NPL “Continuous Security in IoT Using Blockchain") is directed to a system that has a functionality to implement a learning based path prediction model is used to increase user experience in a blockchain environment. The system is able to predict the state-transition probabilities and determine the next states depending on the past few states. The prediction problem for the next state has been handled using a multiclass prediction model. Each of the next possible states is considered a class. Given the previous sequence window, the classifier predicts a class which corresponds to the predicted next state. Thus, the system contains a predictive model that predicts the future states in a blockchain by combining the states and sequences of the states in the past.
	The prior art Boemi  (USPGPUB 20200074438) is directed to broadcasting a credit transaction message to a blockchain network, the distributed blockchain servers register the transaction in the distributed blockchain, adding the new transaction block to the previous blockchain. Also, the distributed blockchain servers can employ a Bitcoin-type proof-of-work function to validate the transaction and to determine who receives mining credit for adding the new transaction block to the distributed blockchain and the distributed blockchain servers can employ a different blockchain consensus protocol to validate the transaction and to determine who as the next block to the distributed blockchain, such as proof of stake, activity, burn, capacity, elapsed time, or the like. Thus, the system validates the transaction and determines the next block for the transaction with a consensus model.
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
















CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153